Citation Nr: 0217331	
Decision Date: 12/02/02    Archive Date: 12/12/02

DOCKET NO.  02-03 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska



THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss.  



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel



INTRODUCTION

The veteran had active service from November 1977 to October 
2000.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2001 rating decision of the Lincoln, 
Nebraska, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which, in relevant part, granted service 
connection for bilateral hearing loss and assigned a 
noncompensable rating, effective from November 1, 2000.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met.  

2.  The veteran has level II hearing in the right ear and 
level I hearing in the left ear.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic Code 6100 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. 
§ 5107(a) (West 1991).  The VCAA includes an enhanced duty 
on the part of VA to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  The VCAA also redefines the obligations of VA 
with respect to its statutory duty to assist claimants in 
the development of their claims.  Regulations implementing 
the VCAA have been enacted.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2002).  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  Except 
for provisions pertaining to claims to reopen based on the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, the 
veteran's claim is not final and remains pending.  The 
provisions of the VCAA and the implementing regulations are, 
accordingly, applicable.  See Holliday v. Principi, 14 Vet. 
App. 282-83 (2001) [the Board must make a determination as 
to the applicability of the various provisions of the VCAA 
to a particular claim].

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain 
on behalf of the claimant.  

The rating decision, statement of the case, supplemental 
statement of the case, and VA letters to the veteran, 
apprised him of the information and evidence needed to 
substantiate the claim, the law applicable in adjudicating 
the appeal, and the reasons and bases for VA's decision.  
Furthermore, these documents outline the specific medical 
and lay evidence that was considered when the determination 
was made.  In February 2002 statement of the case, the new 
regulations were outlined, and the veteran was advised that 
VA would obtain his service medical records, VA treatment 
records, and any other relevant records held by a Federal 
department or agency; and would assist him in obtaining any 
other clearly identified evidence.  However, it was 
ultimately his responsibility to submit private medical 
records and other evidence in support of the claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, the 
Board finds that the documents clearly satisfied VA's duty 
to notify the veteran of the information and evidence 
necessary to substantiate his claim and identified the 
evidence that VA was to acquire on his behalf as required by 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on 
the claim.  An examination is deemed "necessary" if the 
record does not contain sufficient medical evidence for VA 
to make a decision on the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment records were associated 
with the file and the veteran was afforded the appropriate 
VA examinations.  There is no indication that there exists 
any evidence which has a bearing on this case that has not 
been obtained.  The veteran and his representative have been 
accorded ample opportunity to present evidence and argument 
in support of this appeal and have not identified any 
additional pertinent evidence that has not been associated 
with the record.  
As noted above the VCAA has eliminated the well-grounded 
claim requirement, has expanded the duty of VA to notify the 
veteran and the representative, and has enhanced its duty to 
assist a veteran in developing the facts pertinent to the 
claim.  Since these legislative changes serve to eliminate 
the "gatekeeping" function in the VA claims process imposed 
by the standard for a well-grounded claim, see, e.g., 
Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 2000), the 
Board is of the opinion that the new legislative changes are 
more favorable to the veteran.  See Karnas v. Derwinski, 1 
Vet. App. 308, 312-13 (1991) [where the law or regulation 
governing the case changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
has been concluded, the version most favorable to the 
veteran will apply].  

VA issued regulations to implement the VCAA in August 2001.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2002).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(a), the second sentence 
of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), 
which were effective August 29, 2001.  VA has stated that 
the provisions of this rule merely implement the VCAA and do 
not provide any rights other than those provided in the 
VCAA.  66 Fed. Reg. 45,629.  Accordingly, in general where 
the record demonstrates that the statutory mandates have 
been satisfied, the regulatory provisions likewise are 
satisfied.  

In general, disability evaluations are assigned by applying 
a schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 
(2002).  The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its 
whole recorded history with an emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1 (2002).  Furthermore, medical reports must be 
interpreted in light of the whole recorded history, and each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.2 (2002).  
These requirements operate to protect claimants against 
adverse decisions based on a single, incomplete or 
inaccurate report and to enable VA to make a more precise 
evaluation of the level of the disability and of any changes 
in the condition.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

The July 2001 rating decision appealed was the initial 
rating granting service connection for the disability at 
issue and assigning a noncompensable evaluation.  Therefore, 
separate ratings can be assigned for separate periods of 
time based on facts found, a practice known as staged 
ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2002).  After careful 
consideration of the evidence, any reasonable doubt 
remaining should be resolved in favor of the veteran.  
38 C.F.R. §§ 3.102, 4.3 (2002).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 
(2002).  The criteria for evaluating hearing loss disability 
require consideration of the results of examinations using 
controlled speech discrimination tests (Maryland CNC) 
together with the results of puretone audiometry tests in 
the frequencies of 1000, 2000, 3000, and 4000 Hertz.  There 
are eleven auditory acuity levels from level I for 
essentially normal acuity to level XI for profound deafness.  
The results are then charted on Table VII, as set out in the 
Rating Schedule.  In order to establish entitlement to a 
compensable evaluation for hearing loss, it must be shown 
that certain minimum levels of the combination of the 
percentage of speech discrimination loss and average 
puretone decibel loss are met.  38 C.F.R. § 4.85 (2002).  If 
an exceptional pattern of hearing loss is demonstrated, the 
table that results in the higher numerical value should be 
utilized.  38 C.F.R. § 4.86 (2002).  

At a VA audiological examination in May 2001, the veteran 
reported that he had a long history of bilateral hearing 
loss and tinnitus.  Audiometric studies revealed puretone 
thresholds of 10, 10, 60, and 70 decibels in the right ear 
and 15, 10, 40, and 60 decibels in the left ear at 1000, 
2000, 3000, and 4000 hertz, respectively.  The average pure 
tone threshold in the right ear was 39 and in the left ear 
was 31.  Speech discrimination ability was 90 percent in the 
right ear and 96 percent in the left ear.  Audiometric 
evaluation in March 2002 revealed puretone thresholds of 5, 
10, 60, and 65 decibels in the right ear and 10, 10, 40, and 
60 decibels in the left ear at 1000, 2000, 3000, and 4000 
hertz, respectively.  The average pure tone threshold in the 
right ear was 35 and in the left ear was 30.  Speech 
discrimination ability was 88 percent in the right ear and 
92 percent in the left ear.  

The findings on the veteran's audiometric examinations in 
May 2001 and March 2002 correlate to a designation of level 
II hearing in the right ear and level I hearing in the left 
ear.  Table VII of § 4.85 provides for a noncompensable 
evaluation under Diagnostic Code 6100 when those levels of 
hearing are demonstrated.  Furthermore, an exceptional 
pattern of hearing impairment has not been indicated.  

The Board is sympathetic to the veteran's assertion that his 
level of hearing loss is more severely disabling and should 
be compensated accordingly.  However, disability ratings for 
hearing impairment are derived by a mechanical application 
of the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Here, such 
mechanical application of the rating schedule results in a 
noncompensable rating under Diagnostic Code 6100.  
Consequently, an initial compensable rating for the 
veteran's bilateral hearing loss may not be granted at any 
time during the rating period on appeal.  Hence, staged 
ratings are not for application.  

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  However, in 
this case, the evidence does not show that the veteran's 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards so as to warrant referral 
under 38 C.F.R. § 3.321(b)(1).  Evidence of an exceptional 
disability picture, such as frequent hospitalization or 
marked interference with employment due to the hearing loss 
disability has not been demonstrated.  Therefore, 
consideration of an extraschedular rating is not 
appropriate.  

ORDER

An initial compensable rating for bilateral hearing loss is 
denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

